Title: From George Washington to Samuel Ogden, 4 November 1782
From: Washington, George
To: Ogden, Samuel


                  
                     Sir
                     Head Quarters 4th Novemr 1782
                  
                  I have recd your favor of the 2d.  I am sorry that the delay which attended your first notification to your Brother prevented your meeting him at the appointed time—I now inclose you a new permit which I hope will be attended with better success.  I am &c.
                  
                  
               